ORDER
This case came before the Supreme Court for oral argument pursuant to an order directing the parties to show cause why the issues raised in this appeal should not be summarily decided. After consider*846ing the memoranda and arguments of the parties, we conclude that cause has been shown. Accordingly, the case is assigned to the regular calendar for full briefing and argument. The appellant’s brief will be due within forty days of the date of this order. Further briefing shall be in accordance with Article I, Rule 16 of the Supreme Court Rules of Appellate Procedure.